DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Climie on 03-24-222.
Claims are amended as follows:
1. (currently amended) A method performed by an apparatus, the method comprising:
receiving a first configuration indicating a first subcarrier spacing (SCS) option from a first set of SCS options of at least one set of SCS options;
wherein each SCS option among the first set of SCS options is an integer multiple of a first base SCS option from a plurality of base SCS options, 
wherein the at least one set of SCS options includes a second set of SCS options, 
wherein each SCS option among the second set of SCS options is an integer multiple of a second base SCS option from the plurality of base SCS options; 
wherein the first base SCS option is different from the second base SCS option; 
wherein the second base SCS option and the first base SCS option lack an integer multiple relationship; and
communicating signals using the first SCS option in a carrier frequency band. 
2. (cancelled) 


3. (original) The method of claim 1, wherein the at least one set of SCS options is associated with the carrier frequency band for an initial access to a network.
4. (original) The method of claim 1, further comprising obtaining the first set of SCS options or the second set of SCS options from a second configuration. 
5. (original) The method of claim 4, wherein any of the first configuration and the second configuration is Layer 1 signaling, radio resource control signaling, or a combination of Layer 1 signaling and radio resource control signaling.
6. (original) The method of claim 4, wherein the second configuration further includes an indication of a plurality of cyclic prefix (CP) duration options, wherein each CP duration option among the plurality of CP duration options is associated with an SCS option among the set of SCS options and wherein the second configuration comprises an indication of a subset of CP duration options among the plurality of CP duration options, wherein the subset of CP duration options is associated with the first SCS option. 
7. (original) The method of claim 6, wherein the subset of CP duration options associating with the first SCS option is defined in a table. 
8. (original) The method of claim 1, further comprising receiving a further configuration indicating a discrete Fourier transform (DFT) size option associated with the first SCS option. 
9. (original) The method of claim 8, wherein the DFT size option is from a plurality of sets of DFT size options, where DFT sizes of any two DFT size options from different sets among the plurality of sets of DFT size options lack a multiple integer relationship. 
10. (original) The method of claim 8, wherein a predefined table defines SCS options and associated fast Fourier transform size options in the carrier frequency band. 

12. (original) The method of claim 11, wherein a first sampling frequency option used in the first carrier frequency band is distinct from a second sampling frequency used in the second carrier frequency band. 
13. (currently amended) An apparatus comprising:
at least one processor; and 
a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to:
receive a first configuration indicating a first subcarrier spacing (SCS) option from a first set of SCS options of at least one set of SCS options;
wherein each SCS option among the first set of SCS options is an integer multiple of a first base SCS option from a plurality of base SCS options, 
wherein the at least one set of SCS options includes a second set of SCS options, 
wherein each SCS option among the second set of SCS options is an integer multiple of a second base SCS option from the plurality of base SCS options; 
wherein the first base SCS option is different from the second base SCS option; 
the second base SCS option and the first base SCS option lack an integer multiple relationship; and

14. (currently amended) A method performed by a network node, the method comprising:
transmitting a first configuration indicating a first subcarrier spacing (SCS) option from a first set of SCS options of at least one set of SCS options; 
wherein each SCS option among the first set of SCS options is an integer multiple of a first base SCS option from among a plurality of base SCS options, the at least one set of SCS options including a second set of SCS options, 
wherein each SCS option among the second set of SCS options is an integer multiple of a second base SCS option from among the plurality of base SCS options; 
wherein the first base SCS option is different from the second base SCS option;  
wherein the second base SCS option and the first base SCS option lack an integer multiple relationship; and
communicating signals using the first SCS option in a carrier frequency band.
15. (original) The method of claim 14, further comprising transmitting a second configuration indicating the first set of SCS options or the second set of SCS options.
16. (original) The method of claim 15, wherein any of the first configuration and the second configuration is Layer 1 signaling, radio resource control signaling, or a combination of Layer 1 signaling and radio resource control signaling.
17. (original) The method of claim 14, wherein the second configuration further includes an indication of a plurality of cyclic prefix (CP) duration options, wherein each CP duration option among the plurality of CP duration options is associated with an SCS option among the set of SCS options and wherein the second configuration comprises 
18. (original) The method of claim 17, further comprising maintaining a table, wherein the subset of CP duration options is associated with the first SCS option in the table. 
19. (original) The method of claim 14, further comprising transmitting a further configuration indicating a discrete Fourier transform (DFT) size option associated with the first SCS option.
20. (currently amended) An apparatus comprising:
at least one processor; and
a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to:
transmit a first subcarrier spacing (SCS) from a first set of SCS options of at least one set of SCS options; 
wherein each SCS option among the first set of SCS options is an integer multiple of a first base SCS option from among a plurality of base SCS options, the at least one set of SCS options including a second set of SCS options, 
wherein each SCS option among the second set of SCS options is an integer multiple of a second base SCS option from among the plurality of base SCS options; 
wherein the first base SCS option is different from the second base SCS option;  
wherein the second base SCS option and the first base SCS option lack an integer multiple relationship; and
communicating signals using the first SCS option in a carrier frequency band.

Allowable Subject Matter
Claims 1, and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, individually or in combination fails to teach a method comprising where each subcarrier spacing (SCS) option among the first set of SCS options is an integer multiple of a first base SCS option from a plurality of base SCS options, wherein each SCS option among a second set of SCS options is an integer multiple of a second base SCS option from the plurality of base SCS options; wherein the first base SCS option is different from the second base SCS option; wherein the second base SCS option and the first base SCS option lack an integer multiple relationship, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Fraiday 10AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476